Broyles, P. J.
1. The negligence of a chauffeur, in failing to avoid danger while driving his master in an automobile, is imputable to the master. Read v. City &c. Railway Co., 115 Ga. 366 (41 S. E. 629).
2. The great preponderance of the evidence was to the effect that the county bridge, on which the plaintiff’s automobile was being driven at the time of the injury sued for, was in a reasonably safe condition, and that her injuries were caused solely by the negligence of her employee and chauffeur, in driving the automobile at a reckless and high rate of speed upon and over the bridge, which, like all other such bridges, slightly sagged in the middle; and that the same chauffeur had often driven over this bridge and was well acquainted with its condition at the time of the injury. The evidence as a whole strongly authorized the verdict returned' for the defendant.
3 There were slight errors in the two excerpts from the charge of the court excepted to, but, under the facts of the case, they were harmless and do not require a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.